      Case 3:20-cv-00144-DPM Document 1 Filed 05/21/20 Page 1 of 9

                                                                                        FILED
                                                                                 EAsr'tRN°JfJfrlflr~i'ld1°NsAs
                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                                                                                        MAY 21 2020
                             NORTHERN DIVISION          JAMES W. McCORMACK, CLERK
                                                                           By:        ~               DEPCLERK
ROSS PILGREEN                                                                      PLAINTIFF


vs.                                 No. 3:20-cv-~         -DPM
INTIMIDATOR, INC., and INTIMIDATOR                                           DEFENDANTS
SPECIAL VEHICLES TEAM, LLC
                                                            This case assigned to District Judge         MQrsh.n
                                                             and to Magistrate Judge ____.\/.....t>....,lpe.~-----
                               ORIGINAL COMPLAINT


       COMES NOW Plaintiff Ross Pilgreen ("Plaintiff'), by and through his

attorneys Tess Bradford and Josh Sanford of the Sanford Law Firm, PLLC, and

for his Original Complaint against Defendants lntimidator, Inc., and lntimidator

Special Vehicles Team, LLC (collectively "Defendant" or "Defendants"), he does

hereby state and allege as follows:

                           I. PRELIMINARY STATEMENTS

       1.       Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201,   et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code
Ann. § 11-4-201,       et seq. ("AMWA"), for declaratory judgment, monetary
damages, liquidated damages, prejudgment interest, and costs, including

reasonable attorneys' fees, as a result of Defendants' failure to pay Plaintiff

lawful overtime compensation for hours in excess of forty (40) hours per week.

       2.       Upon information and belief, for at least three (3) years prior to the

filing of this Complaint, Defendants have willfully and intentionally committed

violations of the FLSA as described, infra.

                                          Page 1 of9
                            Ross Pilgreen v. lntimldator, Inc, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                      Original Complaint
     Case 3:20-cv-00144-DPM Document 1 Filed 05/21/20 Page 2 of 9



                           II. JURISDICTION AND VENUE

       3.      The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       4.      Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       5.      Defendants conduct business within the State of Arkansas, with its

principal place of business in Batesville.

       6.      Venue lies properly within this Court under 28 U.S.C. § 1391 (b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

       7.      The acts alleged in this Complaint had their principal effect within

the Northern Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                 II.     THE PARTIES

       8.      Plaintiff is a citizen of the United States and a resident and

domiciliary of Pulaski County.

       9.      Defendant lntimidator, Inc. ("lntimidator"), is a domestic, for-profit

corporation.

       10.     lntimidator's registered agent for service is Robert Foster, at 1 Bad

Boy Boulevard, Batesville, Arkansas 72501.

                                         Page 2 of9
                           Ross Pilgreen v. lntimidator, Inc, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                     Original Complaint
     Case 3:20-cv-00144-DPM Document 1 Filed 05/21/20 Page 3 of 9



       11.    Defendant lntimidator Special Vehicles Team, LLC {"ISVT"), is a

domestic limited liability company.

       12.    ISVT's registered agent for service is Rusty Branscum, at 1525

White Drive, Batesville, Arkansas 72501.

       13.    Defendants maintain a website at https://intimidatorgroup.com/.

                        Ill.    FACTUAL ALLEGATIONS

       14.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       15.    Defendants have unified operational control and management, as

well as control over employees, including shared power to supervise, hire and

fire, establish wages and wage policies and set schedules for their employees

through unified management.

       16.    Upon   information and         belief,   the    revenue   generated from

Defendants' entities is merged and managed in a unified manner.

       17.    As a result of this unified operation, control and management,

through shared employees and ownership with the authority to establish wages

and wage policy, Defendants operated as a single enterprise.

       18.    At all relevant times herein, Defendants were an "employer'' of

Plaintiff within the meaning of the FLSA.

       19.    Defendants have at least two (2) employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce.



                                        Page 3 of9
                          Ross Pilgreen v. lntimidator, Inc, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                    Original Complaint
     Case 3:20-cv-00144-DPM Document 1 Filed 05/21/20 Page 4 of 9



       20.     Defendants' annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       21.     During each of the three years preceding the filing of this Original

Complaint, Defendants continuously employed at least four (4) employees.

       22.     Defendants were Plaintiffs employer within the meaning of the

FLSA, 29 U.S.C. § 203(d), and the Arkansas Minimum Wage Act, A.C.A. § 11-4-

203, at all times relevant to this lawsuit.

       23.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       24.     At all times material herein, Plaintiff has been misclassified by

Defendants as a salaried employee and as exempt from the overtime

requirements of the FLSA, 29 U.S.C. § 207.

       25.     At all relevant times herein, Defendants directly hired Plaintiff to

work in its offices, paid him wages and benefits, controlled his work schedule,

duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding his employment.

       26.     Plaintiff was employed by Defendants as a salaried product

developer from October of 2017 until May of 2020.

       27.     As a product developer, Plaintiffs primary duties included, but were

not limited to, creating new products which included designing, manufacturing,

printing, and contacting machine shops and vendors.

                                            Page4of9
                              Ross Pilgreen v. lntimidator, Inc, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                        Original Complaint
     Case 3:20-cv-00144-DPM Document 1 Filed 05/21/20 Page 5 of 9



       28.      Plaintiff did not have the authority to hire or fire any other

employee, nor were his recommendations for hiring or firing, if any he ever made,

given particular weight.

       29.      Plaintiff did not exercise independent judgment as to matters of

significance.

       30.      Plaintiff did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

       31.      Plaintiff is not a licensed engineer nor does he have a terminal

degree in engineering.

       32.      Plaintiff regularly worked over forty (40) hours each week.

       33.      Defendants did not pay Plaintiff one and one-half times his regular

rate of pay for hours worked over forty (40) per week.

       34.      At all relevant times herein, Defendants have deprived Plaintiff of

regular wages and overtime compensation for all of his hours worked over forty.

       35.      Defendants did        not reimburse         Plaintiff for all   work-related

expenses, such as gas mileage, automobile expenses, and at least one invoice

which Defendants put in Plaintiff's name and then failed to pay.

       36.      These unreimbursed expenses constitute "kick-backs" under 29

C.F.R. § 531.35, and each unreimbursed expense cut into Plaintiff's minimum

wage and/or overtime premiums.

       37.      Defendants knew or showed reckless disregard for whether their

actions violated the FLSA.




                                           Page 5 of9
                             Ross Pilgreen v. lntimidator, Inc, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                       Original Complaint
      Case 3:20-cv-00144-DPM Document 1 Filed 05/21/20 Page 6 of 9



                 V.      FIRST CAUSE OF ACTION-Violation of the FLSA

           38.        Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           39.        Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           40.        At all times relevant to this Complaint, Defendants have been

Plaintiffs "employer" within the meaning of the FLSA, 29 U.S.C. § 203.

           41.        At all times relevant to this Complaint, Defendants have been, and

continue to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           42.        29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40 in

one week and to pay 1.5x regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of

29 U.S.C. § 213 and all accompanying DOL regulations.

           43.        At all times relevant times to this Complaint,          Defendants

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           44.        Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

           45.        Defendants' failure to pay Plaintiff all overtime wages owed was

willful.




                                                Page 6of9
                                  Ross Pilgreen v. lntimidator, Inc, et al.
                                U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                            Original Complaint
      Case 3:20-cv-00144-DPM Document 1 Filed 05/21/20 Page 7 of 9



           46.    By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

            VI.    SECOND CAUSE OF ACTION-Violation of the AMWA

           47.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           48.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

           49.    At all times relevant to this Complaint, Defendants were Plaintiffs

"employers" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

           50.    AMWA Sections 210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to 40 in a week and to pay

1.5x regular wages for all hours worked over 40, unless an employee meets the

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

           51.    At all times relevant to this Complaint, Defendants misclassified

Plaintiff as exempt from the overtime requirements of the AMWA.

           52.    Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

           53.    Defendants' failure to pay Plaintiff all overtime wages owed was

willful.



                                            Page 7 of9
                              Ross Pilgreen v. lntimidator, Inc, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                        Original Complaint
     Case 3:20-cv-00144-DPM Document 1 Filed 05/21/20 Page 8 of 9



       54.     By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann.§ 11-4-218.

                            VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Ross Pilgreen respectfully

prays as follows:

       A.      That each Defendant be summoned to appear and answer this

Complaint;

       B.      That Defendants be required to account to Plaintiff and the Court

for all monies paid to Plaintiff;

       C.      A declaratory judgment that Defendants' practices alleged herein

violate the FLSA;

       D.      A declaratory judgment that Defendants' practices alleged herein

violate the AMWA;

       E.      Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       F.      Judgment for damages for all unpaid overtime wage compensation

owed under the AMWA;

       G.      Judgment for liquidated damages pursuant to the FLSA;

       H.      Judgment for liquidated damages pursuant to the AMWA;

       I.      An order directing Defendants to pay Plaintiff prejudgment interest,

reasonable attorney's fees and all costs connected with this action;

                                          Page 8 of9
                            Ross Pilgreen v. lntimidator, Inc, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                      Original Complaint
Case 3:20-cv-00144-DPM Document 1 Filed 05/21/20 Page 9 of 9



 J.    For a reasonable attorney's fee, costs and interest; and

 K.    Such further relief as this Court may deem just and proper.

                                      Respectfully submitted,

                                      PLAINTIFF ROSS PILGREEN

                                      SANFORD LAW FIRM, PLLC
                                      ONE FINANCIAL CENTER
                                      650 SOUTH SHACKLEFORD, SUITE 411
                                      LITTLE ROCK, ARKANSAS 72211
                                      TELEPHONE: (501) 221-0088


                                   ~  Tess Bradford
                                      Ark. Bar No. 2017156
                                      t




                                 Page 9 of9
                   Ross Pilgreen v. lntimidator, Inc, et al.
                 U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                             Original Complaint
